Per Curiam.
The appellee sued the appellant upon an account for rent. Issues were made and submitted to the Court for trial. Finding for the plaintiff; new trial refused, and judgment, &c.
The errors assigned relate to the finding of the Court upon the evidence set out in the record. We have examined the evidence, and though it is to some extent conflicting, it was for the Court, sitting as a jury, to reconcile the conflict; and having done so, we are not inclined to disturb its conclusions.
The judgment is affirmed, with 5 per cent, damages and costs.